UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma 73106 (Address of principal executive offices) (Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma 73106 (Name and address of agent for service) Registrant’s telephone number, including area code: (405) 523-5200 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Item 1. Schedule of Investments AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Apparel and Accessory Stores: Foot Locker, Inc. 14,700 $ 0.17% Limited Brands, Inc. 33,405 0.62% Ross Stores, Inc. 21,643 0.88% V.F. Corporation 2,900 0.16% 1.83% Auto Dealers, Gas Stations: Advance Auto Parts, Inc. 4,400 0.16% Autozone, Inc. * 3,978 0.62% Carmax, Inc. * 8,800 0.16% 0.94% Building Materials and Garden Supplies: Lowe's Companies, Inc. 54,150 0.81% The Home Depot, Inc. 12,095 0.26% Tractor Supply Company 5,200 0.18% 1.25% Building Construction-General Contractors, Operation Build: Walter Energy, Inc. 5,942 0.46% 0.46% Business Services: Adobe Systems Incorporated * 13,950 0.26% Autodesk, Inc. * 11,370 0.28% Check Point Software Technologies LTD. * ** 9,095 0.26% Google Inc. * 3,777 1.26% Intuit Inc. * 11,700 0.35% Microsoft Corporation 57,254 0.83% Omnicom Group Inc. 4,720 0.13% Oracle Corporation 74,761 1.42% Salesforce.com, Inc. * 769 0.06% SAP AG ** 9,900 0.35% SINA Corporation * ** 1,390 0.08% Solera Holdings, Inc. 9,145 0.27% The Western Union Company 19,900 0.23% Visa Inc. 15,325 0.64% VMware Inc. * 2,050 0.10% 6.52% Chemicals and Allied Products: Abbott Laboratories 35,300 0.98% Air Products & Chemicals, Inc. 1,700 0.09% Albemarle Corporation 13,650 0.46% AstraZeneca PLC ** 8,400 0.22% Biogen Idec Inc. * 6,000 0.25% CF Industries Holdings, Inc. 2,900 0.23% Celanese Corporation 3,485 0.09% Cephalon, Inc. * 7,200 0.31% E.I. du Pont de Nemours and Company 12,215 0.38% Eastman Chemical Company 1,400 0.08% Ecolab Inc. 9,510 0.28% Gilead Sciences, Inc. * 30,369 0.73% Human Genome Sciences, Inc. * 8,720 0.14% IDEXXLaboratories, Inc. * 2,805 0.12% Johnson & Johnson 32,150 1.08% Life Technologies Corporation * 5,565 0.17% Merck & Co., Inc. 58,000 1.09% Nalco Holding Company 57,400 0.89% Novartis AG ** 7,930 0.25% Novo Nordisk A/S ** 3,575 0.25% Pfizer Inc. 22,000 0.25% PPG Industries, Inc. 1,600 0.09% Praxair, Inc. 5,460 0.31% Sanofi-Aventis ** 12,100 0.24% Shire Plc ** 6,630 0.33% The Dow Chemical Company 19,900 0.43% 9.74% Coal Mining: Peabody Energy Corporation 11,967 0.49% 0.49% 1 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Communications: American Tower Corporation * 8,445 $ 0.25% CBS Corporation 11,900 0.17% Comcast Corporation 11,700 0.16% DIRECTV, Inc. * 5,555 0.15% Level 3 Communications, Inc. * 520,000 0.44% NII Holdings, Inc. * 6,100 0.14% Viacom Inc. 6,800 0.18% Vodafone Group Plc ** 11,120 0.18% 1.67% Construction- Special Trade: Chicago Bridge & Iron Company N.V. * ** 7,050 0.16% 0.16% Depository Institutions: Capital One Financial Corporation 9,900 0.29% JPMorgan Chase & Co. 10,800 0.29% U.S. Bancorp 38,610 0.58% 1.16% Durable Goods, Wholesale: BorgWarner Inc. * 5,805 0.26% Reliance Steel & Aluminum Co. 2,500 0.08% W.W. Granger, Inc. 5,598 0.44% 0.78% Eating and Drinking Places: Darden Restaurants, Inc. 14,837 0.41% McDonald’s Corporation 7,040 0.31% The Cheesecake Factory Incorporated * 25,178 0.43% 1.15% Electric, Gas, and Sanitary Services: Ameren Corporation 8,800 0.14% Constellation Energy Group, Inc. 8,000 0.14% Edison International 6,900 0.14% Entergy Corporation 3,900 0.15% FirstEnergy Corp. 7,000 0.15% NRG Energy, Inc. * 12,300 0.15% NV Energy, Inc. 17,600 0.15% Teco Energy, Inc. 13,900 0.15% The Williams Companies, Inc. 63,545 1.13% 2.30% Electronic and Other Electric Equipment: Altera Corporation 32,737 0.82% Amphenol Corporation 23,660 0.73% Analog Devices, Inc. 16,400 0.37% Emerson Electric Co. 7,130 0.24% General Electric Company 37,788 0.43% Intel Corporation 63,930 0.73% Molex Incorporated 90,000 1.06% Qlogic Corporation * 33,641 0.36% Qualcomm Incorporated 46,925 1.46% Skyworks Solutions, Inc. * 21,319 0.39% Texas Instruments Incorporated 44,145 0.87% Varian Semiconductor Equipment Associates, Inc. * 5,055 0.14% Whirlpool Corporation 8,316 0.40% 8.00% Engineering, Accounting, Research, Mgmt and Relation Services: Accenture plc ** 11,200 0.35% Fluor Corporation 27,050 1.13% KBR, Inc. 32,496 0.70% 2.18% Fabricated Metal Products: Ball Corporation 4,200 0.09% 0.09% 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 20,330 $ 0.66% Archer-Daniels-Midland Company 4,300 0.09% Bunge Limited ** 2,000 0.08% Corn Products International , Inc. 2,800 0.08% Diageo plc ** 6,385 0.28% General Mills, Inc. 8,695 0.18% Hansen Natural Corporation * 5,710 0.20% H.J. Heinz Company 6,630 0.19% Kraft Foods Inc. 9,755 0.17% PepsiCo, Inc. 4,740 0.17% The Coca-Cola Company 7,937 0.30% 2.40% Food Stores: Starbucks Corporation 17,850 0.38% 0.38% Furniture and Fixtures: Johnson Controls, Inc. 17,335 0.41% Tempur-Pedic International Inc. * 5,800 0.17% 0.58% Health Services: Express Scripts, Inc. * 20,867 0.66% Laboratory Corporation of America Holdings * 13,000 0.68% 1.34% Holding and Other Investment Offices: Berkshire Hathaway Inc. * 12,200 0.58% Brookfield Asset Management Inc. ** 58,900 1.09% 1.67% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 6,300 0.17% Lexmark Intenational, Inc. * 17,333 0.36% Williams-Sonoma, Inc. 8,100 0.19% 0.72% Hotels, Other Lodging Places: Las Vegas Sands Corp. * 3,500 0.08% Marriott International, Inc. 9,767 0.20% 0.28% Industrial Machinery and Equipment: 3M Company 7,750 0.41% Apple Computer, Inc. * 7,725 1.53% Cameron International Corporation * 10,390 0.34% Caterpillar Inc. 7,058 0.45% Cisco Systems, Inc. 65,145 0.64% Cummins Engine, Inc. 13,655 0.85% Deere & Company 14,347 0.79% Dell Inc. * 46,711 0.39% Dover Corporation 31,243 1.17% Eaton Corporation 28,588 0.90% EMC Corporation * 57,806 0.87% Hewlett-Packard Company 13,852 0.32% Ingersoll-Rand PLC ** 12,365 0.34% International Business Machines Corporation 26,417 2.45% Joy Global Inc. 13,384 0.75% Lam Research Corporation * 11,000 0.35% National Oilwell Varco, Inc. 4,600 0.21% Parker-Hannifin Corporation 18,703 1.01% Pitney Bowes, Inc. 15,400 0.22% Rockwell Automation, Inc. 3,795 0.20% SanDisk Corporation * 14,233 0.37% Stanley Black & Decker, Inc. 3,800 0.17% Teradata Corporation * 27,185 0.78% Western Digital Corporation * 22,218 0.47% 15.98% 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Instruments and Related Products: Baxter International Inc. 41,000 $ 1.25% Covidien plc ** 6,250 0.18% Danaher Corporation 9,715 0.29% Fossil, Inc. * 3,300 0.18% Medtronic, Inc. 10,700 0.24% Roper Industries, Inc. 15,400 0.76% Thermo Fisher Scientific Inc. * 3,955 0.12% Waters Corporation * 7,000 0.35% 3.37% Insurance Carriers: Ace LTD. ** 7,600 0.28% Aetna Inc. 10,800 0.23% Assurant, Inc. 12,700 0.28% Axis Capital Holdings Limited ** 48,100 0.95% CIGNA Corporation 21,975 0.55% Humana Inc. * 6,800 0.27% Leucadia National Corporation 67,000 1.43% Lincoln National Corporation 16,100 0.27% Metlife Capital Trust, Inc. 10,200 0.26% Prudential Financial, Inc. 18,220 0.64% RenaissanceRe Holdings Ltd. ** 26,450 1.04% The Chubb Corporation 8,100 0.28% The Hartford Financial Services Group, Inc. 16,700 0.26% The Travelers Companies, Inc. 8,500 0.29% UnitedHealth Group Incorporated 28,159 0.72% Wellpoint, Inc. 6,300 0.25% 8.00% Leather and Leather Products: Coach, Inc. 15,002 0.44% 0.44% Metal Mining: Cliffs Natural Resources Inc. 1,500 0.08% Freeport-McMoRan Copper & Gold Inc. 14,559 0.46% 0.54% Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 2,700 0.08% 0.08% Miscellaneous Manufacturing Industries: Siemens Aktiengesellschaft ** 3,405 0.27% 0.27% Miscellaneous Retail: Dollar Tree, Inc. * 20,465 0.64% PetSmart, Inc. 18,506 0.43% Walgreen Co. 39,367 0.90% 1.97% Motion Pictures: The Walt Disney Company 19,980 0.49% 0.49% Nondepository Institutions: American Express Company 14,933 0.38% CIT Group Inc. * 6,660 0.16% 0.54% Nondurable Goods-Wholesale: Amerisource Bergen Corporation 31,479 0.71% Cardinal Health, Inc. 29,300 0.68% Medco Health Solutions, Inc. * 7,800 0.25% Nike, Inc.-Class B 5,870 0.25% 1.89% 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Oil and Gas Extraction: Encana Corporation ** 63,850 $ 1.25% Eni S.p.A ** 7,200 0.20% Helmerich & Payne, Inc. 12,032 0.47% Nabors Industries Ltd. * ** 13,600 0.24% Noble Corporation ** 38,850 1.01% Occidental Petroleum Corporation 14,395 0.85% Patterson-UTI Energy, Inc. 13,800 0.23% Petroleo Brasileiro S.A.-Petrobras ** 11,025 0.25% Plains Exploration & Production Company * 26,000 0.54% Royal Dutch Shell PLC ** 5,200 0.22% Schlumberger N.V. (Schlumberger Limited) ** 26,260 1.39% Talisman Energy Inc. ** 14,900 0.21% 6.86% Paper and Allied Products: International Paper Company 5,400 0.09% 0.09% Petroleum Refining and Related Industries: Ashland Inc. 2,600 0.08% BP PLC-Spons ADR ** 7,800 0.19% Chevron Corporation 7,972 0.49% ConocoPhillips 34,355 1.56% Exxon Mobil Corporation 17,295 0.83% Marathon Oil Corporation 7,400 0.22% Sunoco, Inc. 8,400 0.22% Total SA ** 6,000 0.21% Valero Energy Corporation 13,000 0.22% 4.02% Primary Metal Industries: Alcoa Inc. 8,200 0.08% Allegheny Technologies Incorporated 1,840 0.07% Corning Incorporated 17,795 0.21% Precision Castparts Corp. 1,445 0.12% 0.48% Railroad Transportation: CSX Corporation 5,435 0.24% Norfolk Southern Corporation 11,562 0.46% Union Pacific Corporation 13,266 0.74% 1.44% Real Estate: Pico Holdings, Inc. * 41,450 0.71% 0.71% Rubber & Miscellaneous Plastic Products: Deckers Outdoor Corporation * 3,500 0.17% 0.17% Security and Commodity Brokers: Ameriprise Financial, Inc. 20,806 0.72% Credit Suisse Group ** 11,700 0.29% Franklin Resources, Inc. 3,900 0.28% Morgan Stanley 18,005 0.28% T. Rowe Price Group, Inc. 16,755 0.63% The Goldman Sachs Group, Inc. 2,900 0.26% 2.46% Service Necessity: Subsea 7 SA ** 12,000 0.17% 0.17% Transportation Equipment: Autoliv, Inc. 5,500 0.23% Ford Motor Company 14,265 0.12% Honeywell International Inc. 21,965 0.75% Oshkosh Corporation * 21,926 0.44% TRW Automotive Holdings Corp * 6,800 0.21% 1.75% 5 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Total common stocks (cost $138,872,053) $ 97.81% Short-Term Investments: AIM Money market funds (.121180% at March 31, 2011) 3,752,825 2.13% Total short-term investments (cost $3,752,825) 2.13% Total investments (cost $142,624,878) 99.94% Other assets and liabilities, net 0.06% Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (13.55% of net assets) 6 Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Fund groups its financial assets at fair value in three levels, based on inputs and assumptions used to determine the fair value. The levels are as follows: Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). There were no transfers of securities Level 1 to Level 2 or vice-versa during the year. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of March 31, 2011. Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Item 2. Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the Fund’s principal executive officer, and Robert D. Brearton, the Fund’s principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 3. Exhibits Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer 7 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: /s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date: April 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. /s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date: April 29, 2011 /s/ Robert D. Brearton Robert D. Brearton Principal Financial Officer Date: April 29, 2011 8 EXHIBIT INDEX Exhibit No. Description Method of Filing CEO Certification Filed herewith electronically CFO Certification Filed herewith electronically
